DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications: Request for Continued Examination (RCE) filed on 09/28/2021. Claims 1, 8 and 15 are independent claims. Claims 1, 7-8, 14-15 and 20 have been amended. Therefore, claims 1-20 have been examined and rejected in the current patent application. 

Applicant-Initiated Interview Request 
The Examiner contacted the Applicant’s representative to schedule an interview as requested in the applicant initiated interview request form filed on 09/28/2021. The Applicant’s representative has not contacted the Examiner to schedule and/or conduct the interview at the time of mailing of this office correspondence. Therefore, the Examiner invites the Applicant’s representative to contact the Examiner at 571-272-3269 in order to schedule and/or conduct an interview regarding the merits of the current patent application. Consequently, the Examiner requests that the Applicant’s representative provides specific date and time options in which the Applicant’s representative is available to conduct an interview regarding the merits of the current patent application. 

Claim Objections
Claims 14-15 are objected to because of the following informalities:  
. Appropriate correction is required.
Independent claim 15 appears to contain a typo where it states “…representing to a second type of…” where “…representing a second type of…” was apparently intended. Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. § 112(a) as failing to comply with the enablement requirement. The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
Independent claim 1 recites “the graph is separate from the first hierarchy of views which is separate from the tree structure” while the specification is completely silence in providing written support for such claim limitation. Consequently, the Applicant Arguments/Remarks, submitted on 09/28/2021 by the Applicant(s), does not provide specific citation to portions of the written disclosure where written support for such claim limitation can be found. 
Independent claims 8 and 15 contains similar deficiencies as described above with respect to independent claim 1. 


The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-14 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.   
Independent claim 1 recites “the graph is separate from the first hierarchy of views which is separate from the tree structure”. It is unclear if the graph is separate from the tree structure or if the first hierarchy of views is separate from the tree structure. For the solely purpose of prior art analysis, Examiner has interpreted the claim limitation to recite as the following “the graph is separate from the first hierarchy of views and the first hierarchy of views is separate from the tree structure”. 
Independent claim 8 contains similar deficiencies as described above with respect to independent claim 1. 
Claims 2-7 and 9-14 are dependent claims of independent claims 1 and 8, which do not cure the deficiencies. Therefore, claims 1-14 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8-11 and 15-18 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Nychis et al. (US 2016/0259651 A1, hereinafter Nychis). 

 Regarding independent claim(s) 1, Nychis discloses a method comprising: receiving a command to initiate an application (reads on Para 0084-0085 & 0096 and Fig. 1A-1B & 2A-2B, an object hierarchy corresponding to active GUI elements of the computer programs executing on a computing device as shown in FIG. 1B); in response to the command, generating a root node of a tree structure corresponding to a first hierarchy of views representing a user interface (UI) for the application, the root node representing a root view of the first hierarchy of views (reads on Para 0084-0085 & 0096 and Fig. 1A-1B & 2A-2B, as shown in FIGS. 1A and 1B, the root of object hierarchy 100 is "desktop" object 102 that corresponds to the desktop interface of the WINDOWS operating system, as shown in display screen 150; Examiner notes that an ordinary skill in the art would recognized that the root node represents a desktop display for a hierarchy of displays as shown in Figures 1A & 1B); generating a child node of the root node for including in the tree structure corresponding to the first hierarchy of views, the child node representing a first type of view of the first hierarchy of views (reads on Para 0084-0085 & 0096 and Fig. 1A-1B & 2A-2B, since all other GUI elements shown in display screen 150 visually appear as being contained within the desktop interface, the objects in the object hierarchy 100 that correspond to these GUI elements are descendants of the root object 102. For example, "calculator" object 104 is a child of the root desktop object 102 and corresponds to GUI element 154 of the calculator program, which is contained within the desktop interface; Examiner notes that an ordinary skill in the art would recognized that the first-level child node represents an application display for a hierarchy of displays as shown in Figures 1A & 1B); generating a first child node of the child node for including in the tree structure corresponding to the first hierarchy of views, the first child node representing a second type of view of the first hierarchy of views (reads on Para 0084-0086 & 0096 and Fig. 1A-1B & 2A-2B, since all other GUI elements shown in display screen 150 visually appear as being contained within the desktop interface, the objects in the object hierarchy 100 that correspond to these GUI elements are descendants of the root object 102. For example, "calculator" object 104 is a child of the root desktop object 102 and corresponds to GUI element 154 of the calculator program, which is contained within the desktop interface; Examiner notes that an ordinary skill in the art would recognized that the second-level child node represents an application-specific component display for a hierarchy of displays as shown in Figures 1A & 1B); and generating a graph including nodes, each node corresponding to (reads on Para 0084-0086 & 0096 and Fig. 1A-1B & 2A-2B, an object hierarchy corresponding to active GUI elements of the computer programs executing on a computing device as shown in FIG. 1B), and the graph is separate from the first hierarchy of views which is separate from the tree structure (reads on Para 0084-0086 and Fig. 1A-1B, an object hierarchy corresponding to active GUI elements of the computer programs executing on a computing device as shown in FIG. 1B; Examiner notes that an ordinary skill in the art would recognized that the display screen 150 (graph), as shown in Figure 1B is different from the hierarchy of display and tree structure, as shown in Figure 1A; Figs. 1A-1B & 2A-2B shows a display objects hierarchy (Desktop – Application – Application Object), a tree data structure and a diagram; and the display objects hierarchy, the tree data structure and the diagram are distinct from each other). 

Regarding dependent claim(s) 2, Nychis discloses the method as in claim 1. Nychis further discloses wherein the first type of view comprises a layout of a graphical element of the UI, and the second type of view comprises the graphical element of the UI, and the first type of view is a conditional view of the layout of the graphical element of the UI (reads on Para 0097 and Fig. 3A, Pane object 210 corresponds to active GUI element 260 that represents a "pad" of the calculator that contains various buttons and radio boxes used to provide input to the calculator program. Pane object 210 has multiple child objects corresponding to buttons contained within GUI element 260 including "memory clear" object 212, "backspace" object 214, "7" object 216, "4" object 218, and "1" object 220). 

Regarding dependent claim(s) 3, Nychis discloses the method as in claim 1. Nychis further discloses wherein the first type of view comprises at least one of an X-axis layout, a Y-axis layout, a Z-axis layout, and a radial layout (reads on Para 0097 and Fig. 3A, Pane object 210 corresponds to active GUI element 260 that represents a "pad" of the calculator that contains various buttons and radio boxes used to provide input to the calculator program. Pane object 210 has multiple child objects corresponding to buttons contained within GUI element 260 including "memory clear" object 212, "backspace" object 214, "7" object 216, "4" object 218, and "1" object 220). 

Regarding dependent claim(s) 4, Nychis discloses the method as in claim 1. Nychis further discloses wherein the first type of view comprises a property that is animated, and the property comprises at least one of a color, a numerical value, a vector, and a particular property where values are interpolated (reads on Para 0097 and Fig. 4A-4B, Object 216 corresponds to active GUI element 266 that represents the button used to input the number seven to the calculator program. The correspondence between object 216 and active GUI element 266 is further illustrated in FIGS. 4A and 4B, which indicate this correspondence by a simultaneous emphasis of object 216 (with a box) and GUI element 266 (with a bold-face border)). 

Regarding claim(s) 8-11 and 15-18, claims 8-11 and 15-18 are system claims and non-transitory computer-readable medium claims respectively that corresponds to the method of claims 1-4. Therefore, claims 8-11 and 15-18 are rejected for at least the same reasons as the method of claims 1-4. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

Claims 5-6, 12-13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nychis et al. (US 2016/0259651 A1, hereinafter Nychis) in view of Ward et al. (US 2013/0185240 A1, hereinafter Ward). 

Regarding dependent claim(s) 5, Nychis discloses the method as in claim 1. However, Nychis does not appear to specifically discloses wherein receiving a second 
In the same field of endeavor, Ward discloses wherein receiving a second command to perform an update on the root node (reads on Para 0024-0025 and Fig. 1, the data model region 102 can accept a right mouse click, or other input from a user. Furthermore, the user can choose to add a new data object ( e.g., the user can select "Add Data Object" from a user interface component presented in response to receiving the right mouse click input)); and in response to the received second command, initiating respective updates on the child node and the first child node, wherein the respective updates are based at least in part on binding information associated with the child node or the first child node (reads on Para 0024-0025 and Fig. 1, the user can select "Add Binding" instead of "Add Data Object." In response, the IDE generates a form or other user interface component that allows a user to associate one or more data model properties with one or more other data model properties and assign the association to a rule). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the display object hierarchy mechanism of Nychis, in order to have incorporated the user interface data object binding mechanism, as disclosed by Ward, into the display object hierarchy mechanism of Nychis since these mechanisms are directed to hierarchically structured information management mechanisms and by incorporating the teachings of Ward into 

Regarding dependent claim(s) 6, the combination of Nychis and Ward discloses the method as in claims 1 and 5. Ward further discloses wherein the second command is received in response to at least one of an input, an event, data received over a network, a gesture, and a change in time (reads on Para 0024-0025 and Fig. 1, the data model region 102 can accept a right mouse click, or other input from a user. Furthermore, the user can choose to add a new data object ( e.g., the user can select "Add Data Object" from a user interface component presented in response to receiving the right mouse click input)). 

Regarding dependent claim(s) 12-13 and 19, claims 12-13 and 19 are system claims and non-transitory computer-readable medium claims respectively that corresponds to the method of claims 5-6. Therefore, claims 12-13 and 19 are rejected for at least the same reasons as the method of claims 5-6. 

Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nychis et al. (US 2016/0259651 A1, hereinafter Nychis) in view of Ward et al. (US 2013/0185240 A1, hereinafter Ward) and further in view of Batni (US 9,690,764 B1, hereinafter Batni). 

Regarding dependent claim(s) 7, the combination of Nychis and Ward discloses the method as in claims 1 and 5. The combination of Nychis and Ward further discloses wherein generating a second root node of a second tree structure corresponding to a second hierarchy of views representing a second user interface (UI), the second root node representing a second root view of the second hierarchy of views (reads on Para 0107-0111 and Fig. 5A-5D, As shown in FIG. SD, the root of hierarchy 530 is object 532 whose children include object 534 that corresponds to an active GUI element of an application program A implemented in the JAVA programming language and whose user interface is implemented using a JAVA GUI application library, object 536 that corresponds to an active GUI element of an IOS application program whose GUI is implemented using an IOS GUI application library, and object 538 that corresponds to an active GUI element of an Adobe FLASH application whose GUI is implemented using a FLASH GUI application library; Nychis); generating a second child node of the second root node for including in the second tree structure corresponding to the second hierarchy of views, the second child node representing a second type of view and corresponding to an updated child node (reads on Para 0107-0111 and Fig. 5A-5D, As shown in FIG. SD, the root of hierarchy 530 is object 532 whose children include object 534 that corresponds to an active GUI element of an application program A implemented in the JAVA programming language and whose user interface is implemented using a JAVA GUI application library, object 536 that corresponds to an active GUI element of an IOS application program whose GUI is implemented using an IOS GUI application library, and object 538 that corresponds to an active GUI element of an Adobe FLASH application whose GUI is implemented using a FLASH GUI application library; Nychis); generating a respective child node of the second child node for including in the tree structure corresponding to the second hierarchy of views, the respective child node representing a respective type of view of the second hierarchy of views (reads on Para 0107-0111 and Fig. 5A-5D, As shown in FIG. SD, the root of hierarchy 530 is object 532 whose children include object 534 that corresponds to an active GUI element of an application program A implemented in the JAVA programming language and whose user interface is implemented using a JAVA GUI application library, object 536 that corresponds to an active GUI element of an IOS application program whose GUI is implemented using an IOS GUI application library, and object 538 that corresponds to an active GUI element of an Adobe FLASH application whose GUI is implemented using a FLASH GUI application library; Nychis) and updating the graph including respective nodes corresponding to different attributes of each node from the second hierarchy of views (reads on Para 0024-0025 and Fig. 1, the data model region 102 can accept a right mouse click, or other input from a user. Furthermore, the user can choose to add a new data object ( e.g., the user can select "Add Data Object" from a user interface component presented in response to receiving the right mouse click input); Ward). 
However, the combination of Nychis and Ward does not appear to specifically discloses wherein discarding the first hierarchy of views including the root node, the child node, and the first child node. 
In the same field of endeavor, Batni discloses wherein discarding the first hierarchy of views including the root node, the child node, and the first child node (reads on Col. 3 Lines 31-32, the shadow root nodes (and its child nodes) may also be deleted).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the hierarchy user interface objects display data and object hierarchy binding mechanism of Nychis and Ward in order to have incorporated the hierarchically structured information deletion mechanism, as disclosed by Batni, into the hierarchy user interface objects display data and object hierarchy binding mechanism of Nychis and Ward since these mechanisms are directed to hierarchically structured information management mechanisms and by incorporating the teachings of Batni into Nychis and Ward would produce a mechanism for generating a preview of a page using the shadow document object model (DOM) framework to provide the page preview, as disclosed by Batni, (see Abstract). 

Regarding dependent claim(s) 14 and 20, claims 14 and 20 are system claim and non-transitory computer-readable medium claim respectively that corresponds to the method of claim 7. Therefore, claims 14 and 20 are rejected for at least the same reasons as the method of claim 7. 

Response to Arguments
The Examiner acknowledges the Applicant’s amendments to claims 1, 7-8, 14-15 and 20. 

Regarding independent claim 1, the Applicant(s) alleges that Nychis et al. (Pub No. US 2016/0259651 A1, hereinafter Nychis) does not discloses or suggests “...generating a graph including nodes, each node corresponding to a different attribute of the UI, wherein the root node, the child node, and the first child node of the first hierarchy of views have relationships with respective nodes from the graph, and the graph is separate from the first hierarchy of views which is separate from the tree structure…”, as has been amended to the claim. 
Contrary to Applicant’s arguments, Nychis discloses an object hierarchy corresponding to active GUI elements of the computer programs executing on a computing device as shown in FIG. 1B and "calculator" object 104 corresponds to GUI element 154 of the calculator program and the descendants of the calculator object 104, which corresponds to GUI element 154, correspond to GUI elements contained within GUI element 154 and the children of the calculator object 104 include "pane" object 108, "title bar" object 110, and "application" object 120 and the child objects of the application object 120, in the object hierarchy 100, include the "view" object 122 corresponding to the GUI element 172 that represents a button used for accessing the view menu of the calculator program, "edit" object 124 corresponding to the GUI element 174 that represents a button used for accessing the edit menu of the calculator program, and "help" object 126 corresponding to the GUI element 176 that represents a button used for accessing the help menu of the calculator program, (see Para 0084-0088 and Figures 1A-1B through 4A-4B). 
In other words, Nychis discloses an object hierarchy to computer program GUI elements correlation mechanism that provides a calculator computer program window (generating a graph including nodes, each node corresponding to a different attribute of the UI), the calculator object 104 corresponds to GUI element 154 of the calculator program, the title bar object 110 corresponds to the GUI element 160 representing the title bar of the calculator program and the close object 118 that corresponds to GUI element 168 that represents a button used for closing the calculator program (wherein the root node, the child node, and the first child node of the first hierarchy of views have relationships with respective nodes from the graph) and the object hierarchy 100 that includes objects corresponding to GUI elements shown in the illustrative display screen 150 and active GUI elements of the computer programs executing on a computing device as shown in FIG. 1B (the graph is separate from the first hierarchy of views). 
Furthermore, the Examiner notes that a person of ordinary skill in the art would recognized that Nychis discloses a display screen 150 (graph), as shown in Figure 1B that is different from the hierarchy of display and tree structure, as shown in Figure 1A; Figs. 1A-1B & 2A-2B shows a display objects hierarchy (Desktop – Application – Application Object), a tree data structure and a diagram; and the display objects hierarchy, the tree data structure and the diagram are distinct from each other. 
Consequently, and given the broadest, most reasonable interpretation of the claim language, Nychis is still considered to teach independent claim 1. 
Similar arguments have been presented for independent claims 8 and 15 and thus, Applicant’s arguments are not persuasive for the same reasons.


Examiner’s Notes
Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner and the additional related prior arts made of record that are considered pertinent to applicant’s disclosure to further show the general state of the art.

Conclusion
The following list of prior art, made of record and not relied upon, is considered pertinent to applicant's disclosure: 
US 2003/0226111 A1 (Wirts et al.) discloses a framework is one for developing user interfaces that enables a programmer to use Mirror Composition to construct user interfaces, (see Abstract and Fig, 1-4). 

US 2014/0188942 A1 (Branton) discloses a Model-View-Controller (MVC) architecture is an architecture that separates the information itself from the presentation of the 

US 2014/0245196 A1 (Zheng et al.) discloses a graphical representation of an example data tree 600 that may be determined from a content item template is shown in FIG. 6, (see Fig. 6). 


The examiner requests, in response to this Office action, support to be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hugo Molina whose telephone number is (571) 272-3269. The examiner can normally be reached on Monday through Thursday 8:00 am to 5:30 pm and alternate Fridays 8:00 am to 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin F. Heard can be reached at (571) 272-3236. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 

/HUGO MOLINA/
Primary Examiner, Art Unit 3648